Citation Nr: 0824901	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  05-09 982	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware



THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1970 to May 
1978.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware, which denied the benefit sought on 
appeal.  

A July 2006 Board decision denied the claim on appeal.  The 
veteran appealed this decision to the United States Court of 
Appeals for Veterans Claims (Court).  In an Order dated in 
April 2008, the Court ordered that the motion for remand be 
granted and remanded the Board's decision for compliance with 
the instructions in the Joint Motion for Remand (Joint 
Motion) filed in this case.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reason for Remand:  To comply with the duty to assist

The Board observes that the basis of the April 2008 Joint 
Motion was blatantly erroneous.  In his May 2002 claim, the 
veteran indicated that he was receiving treatment for PTSD 
from Dr. K at the V.A. Center in Wilmington, DE, since April 
2002.  He stated that his disability began in October 1972 - 
not his treatment.  In August 2002, VA received a letter from 
Dr. L at the Wilmington Vet Center reflecting that the 
veteran had been participating in individual counseling since 
May 2002.  The veteran's January 2005 VA social survey noted 
that he began seeing Dr. K at the Vet Center and then 
switched to Dr. L.  



Therefore, although the Joint Motion stated that the veteran 
indicated on his May 2002 claim that he had received 
treatment for PTSD from Dr. K at the VAMC in Wilmington 
beginning in October 1972 and that these records should be 
requested, the Board concludes that records from the 
Wilmington Vet Center beginning in April 2002 should be 
requested on remand.  

Additionally, if these records contain a diagnosis of PTSD, a 
new VA examination should be provided to the veteran to 
determine the sufficiency of his alleged PTSD stressors.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain any treatment 
records pertaining to PTSD from the 
Wilmington Vet Center from April 2002 to 
the present.

2.  If, and only if, additional treatment 
records are obtained which contain a 
diagnosis of PTSD that complies with the 
provisions of the Diagnostic and 
Statistical Manual for Mental Disorders 
(DSM-IV) and 38 C.F.R. 
§ 4.125., the AMC/RO should schedule 
another VA examination to determine the 
sufficiency of the alleged stressors.  

The claims folder and a copy of this 
REMAND must be made available to the 
examiner in conjunction with the 
examination.  The examination report must 
include responses to the each of the 
following items:

a.  Based on a review of the claims 
folder and the examination findings, 
provide a diagnosis of PTSD, if present. 

b.  If PTSD is found, state a medical 
opinion as to the likelihood (likely, 
unlikely, at least as likely as not) that 
the veteran's PTSD is the result of his 
alleged in-service stressors, as opposed 
to being due to some other factor or 
factors.  (The term "at least as likely 
as not" does not mean within the realm 
of medical possibility, but rather that 
the medical evidence both for and against 
a conclusion is so evenly divided that it 
is as medically sound to find in favor of 
a certain conclusion as it is to find 
against it.)  

3.  Then, readjudicate the claim.  In the 
event that the claim is not resolved to 
the satisfaction of the veteran, he should 
be provided a supplemental statement of 
the case (SSOC) and given the opportunity 
to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




